Exhibit 10.4 MCKINNEY FLOUR MILL LEASE AGREEMENT ARTICLE I DEFINITIONS AND CERTAIN BASIC PROVISIONS This lease is entered into as of the 1st day of MAY, 2013 by and between the Landlord and the Tenant hereinafter named. All terms and provisions of this Lease Agreement take effect as of this date. 1.1 The following list sets out certain defined terms and certain financial and other information pertaining to this lease: (a) "Landlord": McKinney Flour Mill (b) Landlord's Address: Rental Payments shall be made to 407 E. Louisiana St, McKinney, TX 75069, or Can be left at the Flour Mill postal room in the Flour Mill drop box (c)"Tenant: Michael Shores (d) Tenant's trade name: Guar Global (e) Tenant Guarantor (if applicable, attach Guaranty as an exhibit) (f) "Agent": None (g) "Cooperating Agent": None (h) "Demised Premises": An Office space unit in the Flour Mill containing approximately 1,000 square feet in area, being known as ouisiana Suite, McKinney, TX 75069 being described. (i) "Rent Commencement Date": the earlier of (i) the date upon which Tenant opens for business at the Demised Premises, or (ii) which ever of the following alternatives may be appropriate (place an "X" or mark other designating a choice in the appropriate box): [ ] days after the execution of this lease [ ] immediately (j) Lease Terms: Commencing on August 1st, 2013, the Commencement Date and continuing for (2) years and 0 months after the Commencement Date; provided that if the Commencement Date is a date other than the first day of a calendar month, the lease term shall be extended for said number of years and months in addition to the remainder of the calendar month in which the Commencement Date occurs.
